Citation Nr: 0106991	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  97-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including major depression and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from April 1964 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

As noted in the Board's remand decision of July 2000, the 
March 1973 rating decision denied service connection for a 
nervous condition.  The May 1984 and July 1984 rating 
decisions denied reopening the claim for service connection 
for a nervous disorder.  The November 1984 and September 1985 
rating decisions reopened and denied the claim for service 
connection for a nervous condition.  These decisions became 
final because the RO notified the veteran of each of the 
decisions by letter, and he did not perfect an appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

The current appeal is before the Board from later rating 
decisions of the VARO.  The August 1996 rating decision 
reopened the claim for service connection for a psychiatric 
disorder and denied service connection for major depression.  
The July 1999 rating decision reopened the claim for service 
connection for a psychiatric disorder and denied service 
connection for PTSD.  

The Board's review of the claims file does not reflect that 
the veteran has been provided with the laws and regulations 
pertaining to denials based on the finality of previous RO 
determinations.  Due to the decision reached below, that 
evidence has been submitted that is new and material, the 
veteran was not prejudiced by the RO's failure to provide the 
veteran with these laws and regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In a September 1985 rating decision, the RO denied 
entitlement to service connection for a nervous condition.  
The veteran was notified of that decision at his latest 
address of record and did not appeal; accordingly, the 
September 1985 decision is final.

2.  Evidence submitted subsequent to the September 1985 
decision is new, in that it is not cumulative of the evidence 
of record, and it is so significant that it must be 
considered in order to fairly adjudicate the veteran's claim.


CONCLUSION OF LAW

The September 1985 rating decision in which service 
connection for a nervous condition was denied is final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) reflect that the 
veteran was recommended for discharge by reason of physical 
disability that was diagnosed as emotional instability 
reaction.  It was determined that this disorder preexisted 
service and was not aggravated therein.

In a March 1973 rating decision, the RO found that the 
emotionally unstable personality documented during service 
was in the nature of a personality disorder that was not a 
disability for VA compensation purposes, and denied 
entitlement to service connection for a psychiatric disorder.  

A private record from October 1983 was submitted showing that 
the veteran had been diagnosed with generalized anxiety 
disorder.  In a May 1984 decision, the RO denied reopening of 
the claim for service connection for a nervous disorder.  

Subsequently submitted was an April 1984 VA record reflecting 
that the veteran had been diagnosed with marked mixed 
personality disorder and in a July 1984 rating decision, the 
RO again denied reopening the claim for service connection 
for a nervous condition.  

A private medical record dated in July 1984 was added to the 
claims file showing that the veteran had been seen since 1982 
for generalized anxiety disorder.  An October 1984 labels the 
veteran psychiatric disorder as major affective disorder.  
Service connection for a psychiatric disorder was denied in a 
November 1984 rating decision.  

Received in 1985 were VA records from 1984 to include a 
psychological report.  The report noted that the veteran's 
diagnostic impression was consistent with that of a person 
who had been traumatized.  The examiner added, however, that 
psychological testing did not reflect the exact nature of the 
trauma.  It was opined that possible diagnoses included major 
depression with psychotic features, PTSD, and schizoaffective 
disorder.  A VA social worker's statement was also added to 
the record., as was a statement dated in April 1985 from one 
of the veteran's acquaintances.  The acquaintance attested 
that the veteran did not exhibit psychiatric symptoms prior 
to service, but was withdrawn, quiet, and uncommunicative 
after discharge.  

The RO, in a September 1985 decision, denied service 
connection for a nervous condition.  The veteran was notified 
of the denial but did not appeal.  

In April 1996, the veteran filed a claim for service 
connection for major depression.  In support of his claim, he 
submitted VA records from 1995 and 1996 containing diagnoses 
of major depression and alcohol inducted mood and thought 
disorder.  

In an August 1996 decision, the RO denied service connection 
for major depression.  

Subsequently added to the record, were additional VA and 
private records from 1984 through 1996, as well as the 
veteran's testimony at an October 1998 personal hearing.  
These documents reflect treatment for numerous physical 
problems, depression, and substance abuse.

In a July 1999 rating decision, service connection was denied 
for PTSD.  The RO noted that service connection had 
previously been denied for major depression in 1996 and that 
the evidence did not reflect a confirmed diagnosis of PTSD.  

In July 2000, the Board remanded the claim, now classified as 
whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including major depression and PTSD, 
for additional development, to include a video conference 
hearing.  

At a videoconference hearing in January 2001, the veteran 
provided testimony in support of his claim.  At that time, he 
submitted a statement by a private physician, Steven T. 
Charles, M.D., in which it was stated that the veteran's 
psychiatric diagnoses included schizoaffective disorder and 
PTSD.  Also submitted was a November 1998 statement by a VA 
physician in which it was noted that there was "a clear path 
to his original hospitalization in the army and the diagnosis 
of schizophrenia."  

New and Material Evidence to Reopen Claim for Service 
Connection for a Psychiatric Disorder

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 
of the United States Code.  38 U.S.C.A. § 7105(c); see also 
Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that the 
appropriate test for "new and material" evidence was 
contained in 38 C.F.R. § 3.156(a) (2000).  This regulation 
provides that:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim. 

38 C.F.R. § 3.156(a)


Analysis

The Board finds that new and material evidence has been 
submitted, and that the claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
major depression and PTSD is reopened.  

The evidence of record at the time of the last final denial 
in September 1985, included medical evidence reflecting that 
the veteran was released from service due to a personality 
disorder which had been determined to preexist service.  
Clinical records in the claims file at that time showed post-
service treatment for psychiatric complaints.  Various 
psychiatric diagnoses had been made, to include mixed 
personality disorder, generalized anxiety disorder, and major 
affective disorder, but there were no confirmed diagnoses of 
PTSD, and no competent evidence linking an acquired 
psychiatric disability to service.

The evidence received subsequent to the September 1985 
decision includes the initial diagnosis of PTSD, and a 
physician's opinion that, for the first time, suggests that 
there is a link between a current psychiatric disability, 
schizophrenia, and service.  This evidence is obviously new, 
and must be considered in order to fairly adjudicate the 
veteran's claim.  As such, this evidence is new and material 
and serves to reopen the veteran's claim.


ORDER

New and material evidence has been submitted, and the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and PTSD is 
reopened.  To this extent, the benefit sought on appeal is 
allowed.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

As noted above, a private physician has recently indicated 
that the veteran's psychiatric diagnoses included PTSD, and 
that a current psychiatric disability was in some way related 
to service.  However, the basis for these conclusions was not 
specified.

The veteran has referred to specific stressful events that 
allegedly occurred during his tour of duty.  It does not 
appear form the record that the RO has attempted to verify 
the occurrence of those events, and the veteran's 
participation in them, as claimed by the veteran.  Therefore, 
the Board believes that additional development of the record 
is needed prior to a final appellate determination in this 
case.  

Additionally, it is noted that the claims folder contains a 
VA FORM 21-22 in which the veteran named the Jewish War 
Veterans of the United States (JWVUS) as his representative.  
Subsequently, however, the claims folder contains a more 
recent VA FORM 21-22, signed by the veteran in late December 
2000, and by a representative in January 2001, in which the 
veteran appointed a private attorney, Jay N. Eiser, as his 
representative.  The claims file includes statements in 
support of the veteran's claim submitted by this attorney.  
At a videoconference hearing held on January 10, 2001, the 
Board notes that the veteran was represented by the JWVUS.  
In light of these facts, the Board finds that the appellant's 
representation in this matter must be clarified prior to the 
Board's rendering a decision.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should contact the veteran and 
request that he clarify his chosen 
representative, and, if necessary, submit 
another VA Form 21-22 in favor of the 
service organization, or a power of 
attorney in favor of the attorney he has 
chosen to represent him.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  The RO must inform the veteran 
of any records it is unable to obtain.

3.  The RO should request that the 
veteran identify with specificity the 
stressors he experienced in service.  He 
should be invited to submit evidence in 
support of those stressors, and such 
information as the RO deems necessary to 
obtain supporting evidence of those 
stressors.

4.  After the above development has been 
completed, the veteran should be afforded 
an appropriate examination to determine 
the nature and etiology of any current 
acquired psychiatric disability.  If 
feasible the veteran should be examined 
by a board of three psychiatrists who 
have not previously examiner or treated 
him.  The examiners should review the 
veteran's claims file prior to completing 
their evaluation.  The psychiatrists' 
report should provide a detailed 
description of all current psychiatric 
symptomatology and pertinent clinical 
findings, and should list all appropriate 
psychiatric diagnoses.  If PTSD is found 
on the current examination, the examiners 
should identify the stressors supporting 
that diagnosis.  The examiners should 
also express an opinion with regard to 
each psychiatric disability identified on 
the examination, as to whether it is at 
least as likely as not that the 
disability had its onset in service, or 
is attributable to a disease, injury, or 
stressor in service.  The examiners 
should, to the extent possible, reconcile 
any differences in their findings and 
diagnoses with other findings and 
diagnoses found in the claims file, 
including schizoaffective disorder, mixed 
personality disorder, alcohol abuse, 
generalized anxiety disorder, major 
depression, and PTSD.  Complete rationale 
should be provided for all opinions 
expressed.

5.  It the examiners diagnose PTSD 
attributable to an inservice stressor, 
and the there is no supporting evidence 
of the specified stressor; the RO should 
attempt to obtain such supporting 
evidence.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

By this action the Board intimates no opinion, either legal 
or factual, as to the ultimate determination to be made in 
this case.  No action on the part of the veteran is required 
until he receives further notice.  The veteran is advised 
that the examination requested in this remand is deemed 
necessary to evaluate his claim and that his failure, without 
good cause, to report for scheduled examinations could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 



